Exhibit 10.1

 



AMENDMENT TO RESTRICTED STOCK SUBSCRIPTION AGREEMENTS

 

Amendment (the “Amendment”) dated as of December 31, 2014 to the Restricted
Stock Subscription Agreements (the “Agreements”) dated May 16, 2012, December
28, 2012 and December 30, 2013, by and between TG Therapeutics, Inc. (the
“Company” or “TG”) and Michael S. Weiss (“Weiss”). All capitalized terms not
otherwise defined herein shall have the meanings given to them in the
Agreements.

 

WHEREAS, Weiss was granted restricted shares of TG common stock, $0.001 par
value pursuant to the Agreements, and such shares (the “Shares”) are set to vest
upon varying milestones;

 

WHEREAS, the Board deems it to be fair to and in the best interests of Company
to authorize and amend the vesting schedules in the Agreements; and

 

WHEREAS, the Company and Weiss have agreed to amend the Agreements;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Amendment is hereby approved and the parties agree to
amend the Agreements as set forth below:

 

1.Amendments.

 

The vesting schedules in each of the Agreements with regard to the Shares shall
be amended as set forth in Schedule A hereto.

 

2.Effect on the Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Agreements
to “this Agreement” “hereunder”, “hereof”, “herein” or words of like import
shall mean and be a reference to the Agreements as amended hereby.

 

(b) Except as expressly amended, the Agreements and all other documents and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect.

 

3.Governing Law.

 

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

 

4.Counterparts.

 

This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.

 

 

 

 

 

 



IN WITNESS WHEREOF, TG Therapeutics, Inc. and Michael S. Weiss have executed
this Amendment to the Restricted Stock Agreements as of the date first written
above.

 

 

 

  TG THERAPEUTICS, INC.

 

 

 



  By:    /s/ Sean A. Power     Name: Sean A. Power     Title: Chief Financial
Officer  

 

 

 

  By: /s/ Michael S. Weiss     Name: Michael S. Weiss  





-2-

 

 

Schedule A

 

Date of Restricted Stock Agreement Original Vesting Terms Updated Vesting Terms
Number of Shares 5/16/12 May 16, 2015 September 15, 2017 250,000 5/16/12 May 16,
2016 June 15, 2018 250,000 5/16/12 May 16, 2017 March 15, 2019 250,000 5/16/12*
The later to occur of: (a) the first date that the Company achieves a Market
Capitalization (as defined herein) target of $400 million and (b) January 1,
2016. The later to occur of: (a) the first date that the Company achieves a
Market Capitalization (as defined herein) target of $400 million and (b)
December 15, 2018. 375,000 12/28/12 January 1, 2015 March 15, 2017 200,000
12/28/12 The later to occur of: (a) the first date that the Company achieves a
Market Capitalization (as defined herein) target of $100 million  greater than
the Market Capitalization on the date of grant and (b) March 31, 2015 The later
to occur of: (a) the first date that the Company achieves a Market
Capitalization (as defined herein) target of $100 million  greater than the
Market Capitalization on the date of grant and (b) June 15, 2017 100,000
12/28/12 The later to occur of: (a) the first date that the Company achieves a
Market Capitalization (as defined herein) target of $200 million  greater than
the Market Capitalization on the date of grant and (b) June 30, 2015 The later
to occur of: (a) the first date that the Company achieves a Market
Capitalization (as defined herein) target of $200 million  greater than the
Market Capitalization on the date of grant and (b) June 15, 2017 100,000
12/28/12 January 1, 2015 March 15, 2017 86,743 12/30/13 January 1, 2016 March
15, 2018 245,960 12/30/13 The later to occur of: (a) the first date that the
Company achieves a Market Capitalization (as defined herein) target of $100
million  greater than the Market Capitalization on the date of grant and (b)
June 30, 2016 The later to occur of: (a) the first date that the Company
achieves a Market Capitalization (as defined herein) target of $100
million  greater than the Market Capitalization on the date of grant and (b)
September 15, 2018 245,960

* Agreement previously amended in June 2014

 

 

 



 

